 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: June 3, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 3, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 19, 2021, at 9:30 a.m., and to exclude time between June 3, 2021, and August 19, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 2,416 pages of documents including investigative reports, laboratory

27          reports, information regarding potential witnesses, and copies of letters that form the bases of the

28          charges in this case, as well as other letters and writing of the defendant. Additionally, since the


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         parties’ previous stipulation, the government has produced approximately 260 recorded jail calls,

 2         constituting numerous hours of audio recordings. All of this discovery has been either produced

 3         directly to counsel and/or made available for inspection and copying.

 4                b)      Counsel for defendant desires additional time to review the discovery, consult

 5         with his client, conduct investigation and research related to the charges and to otherwise prepare

 6         for trial. Further, the government has extended a plea offer, and counsel for the defendant

 7         requires additional time to consult with his client regarding potential resolutions of the case and

 8         to conduct research into various matters that could potentially affect sentencing.

 9                c)       Defense counsel has also represented that defense counsel has consulted with an

10         expert to conduct an evaluation of the defendant for defense investigation purposes. Defense

11         counsel has represented that since the parties’ previous stipulation, the expert has produced a

12         written report to defense counsel. Defense counsel requires additional time to review the

13         expert’s report and to further investigate and consult with the defendant regarding the evaluation

14         and report.

15                d)      Counsel for defendant believes that failure to grant the above-requested

16         continuance would deny him/her the reasonable time necessary for effective preparation, taking

17         into account the exercise of due diligence.

18                e)      The government does not object to the continuance.

19                f)      Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of June 3, 2021 to August 19, 2021,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 28, 2021                                     PHILLIP A. TALBERT
 8                                                           Acting United States Attorney
 9
                                                             /s/ SHEA J. KENNY
10                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
11

12
     Dated: May 28, 2021                                     /s/ JEROME PRICE
13                                                           JEROME PRICE
14                                                           Counsel for Defendant
                                                             DARNELL RAY OWENS
15

16

17
                                           FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 1st day of June, 2021.
19

20

21

22                                                                Troy L. Nunley
                                                                  United States District Judge
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
